                   UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS

                    CIVIL ACTION NO. 20-10118-RGS

                             BIOPOINT, INC.

                                     v.

                  LEAH ATTIS; ANDREW DICKHAUT;
                    and CATAPULT STAFFING, LLC

           MEMORANDUM AND ORDER ON DEFENDANTS’
                   MOTIONS TO DISMISS

                              March 25, 2020

STEARNS, D.J.

     Plaintiff BioPoint, Inc., a life sciences consulting firm, alleges that

defendant Leah Attis, 1 a Business Development Manager at BioPoint,

improperly disclosed BioPoint’s proprietary and confidential business

information and know-how to her fiancé, defendant Andrew Dickhaut for the

benefit of his consulting firm, defendant Catapult Staffing, LLC (Catapult).

BioPoint’s Amended Complaint alleges that Attis provided Dickhaut and




     1  The court previously determined that, consistent with the venue
selection clause in Attis’s Confidentiality Agreement, the claims against her
must be brought in a Massachusetts state court. See Dkt # 37. Having been
provided the opportunity to avoid bifurcation, see id., the parties have
instead elected to litigate (it would seem redundantly) the claims against
Dickhaut and Catapult, who are not signatories to the Confidentiality
Agreement, in this court. See Dkt # 44.
Catapult with client and consultant leads, as well as proprietary BioPoint

documents including a supplier agreement and a commission report. As a

result, BioPoint lost valuable contracts with a potential client and a

consultant. Against Dickhaut and Catapult, BioPoint asserts claims for

misappropriation of trade secrets in violation of the Massachusetts Uniform

Trade Secrets Act (MUTSA), Mass. Gen. Laws ch. 93, § 42 (Count II);

misappropriation of trade secrets under the Defend Trade Secret Act

(DTSA), 18 U.S.C. § 1831, et seq. (Count III); tortious interference with

prospective relationships (Count V); and unfair and deceptive trade practices

in violation of Mass. Gen. Laws ch. 93A, § 11 (Count VI). Dickhaut and

Catapult now move to dismiss pursuant to Fed. R. Civ. P. 12(b)(2) and

12(b)(6). For the reasons to be explained, Dickhaut and Catapult’s motion

to dismiss will be DENIED.

     Defendants first contend that BioPoint failed to establish subject

matter jurisdiction in this court. A claim for trade secret appropriation may

be brought under the DTSA “if the trade secret is related to a product or

service used in, or intended for use in, interstate or foreign commerce.” 18

U.S.C. § 1836(b)(1).      In defendants’ view, because BioPoint is a

Massachusetts-based company, Attis and Dickhaut are Massachusetts-based

individuals, and defendants’ actions are alleged to have “occurred primarily


                                     2
and substantially in Massachusetts,” Am. Compl. ¶ 103, the Amended

Complaint does not satisfy the interstate commerce element of the DTSA.

BioPoints counters, and the court agrees, that it has alleged a colorable nexus

with interstate commerce for pleading purposes. According to the Amended

Complaint, both BioPoint and its clients (life sciences firms) conduct

business “across state lines,” Am. Compl. ¶ 84, and that Attis funneled to

Dickhaut not only information concerning a specific Massachusetts-based

client, but also information derived from Biopoint’s Crelate database, a

supplier agreement, and a commission report that may impact on Biopoint’s

interstate business relations. See, e.g., Yager v. Vignieri, 2017 WL 4574487,

at *2 (S.D.N.Y. Oct. 12, 2017) (“Yager’s position that the DTSA covers trade

secrets related to his plastic surgery practice, which he contends serves

clients in interstate commerce, is at least colorable.”).

      Defendants next argue that they are not liable under Count II because

the MUTSA became effective only after October 1, 2018, see 2018 Mass. Acts

ch. 228, § 70, while the events alleged in the Amended Complaint primarily

span September of 2017 through July of 2018. The court, however, agrees

with BioPoint that discreet acts of misappropriation that occurred after

October of 2018 (such as the purloining of the November of 2018

commission report, see Am. Compl. ¶ 42(c)) fall under the MUTSA, and its


                                       3
predecessor law, Mass. Gen. Laws ch. 93, § 42 (2017), governs earlier acts.

See Allscripts Healthcare, LLC v. DR/Decision Res., LLC, 386 F. Supp. 3d

89, 95 n.3 (D. Mass. 2019).

      Defendants next fault the misappropriation claims for failing to

identify   with   specificity   the   trade   secrets   that   were   allegedly

misappropriated. “A trade secret may consist of any formula, pattern, device

or compilation of information which is used in one’s business, and which

gives him an opportunity to obtain an advantage over competitors who do

not know or use it.” J. T. Healy & Son, Inc. v. James A. Murphy & Son, Inc.,

357 Mass. 728, 736 (1970), quoting Restatement; Torts, § 757, comm. b. The

court agrees with BioPoint, that for pleading purposes, at least its password-

protected Crelate database is fairly construed as a trade secret. “The database

includes data relating to BioPoint’s communications with consultants and

clients, internal notes, consultants’ credentials, reference checks, and

contracts.” Am. Compl. ¶ 15; see Healy, 357 Mass. at 736 (a compilation such

as a customer listing can constitute a trade secret). Moreover, BioPoint

specifically alleges that information from the Crelate database was among

the trade secrets that Attis provided to Dickhaut. See id. ¶¶ 46(b), 71, & 78.

      With respect to Count V, defendants contend that the Amended

Complaint neither alleges that Dickhaut and Catapult knew of BioPoint’s


                                       4
prospective business relationships, nor that they acted with an improper

motive or means. See Blackstone v. Cashman, 448 Mass. 255, 260 (2007)

(“To make a successful claim for intentional interference with advantageous

relations, a plaintiff must prove that (1) he had an advantageous relationship

with a third party (e.g., a present or prospective contract or employment

relationship); (2) the defendant knowingly induced a breaking of the

relationship; (3) the defendant’s interference with the relationship, in

addition to being intentional, was improper in motive or means; and (4) the

plaintiff was harmed by the defendant’s actions.”). According to defendants,

because Catapult and BioPoint offered the same consulting services, there

can be no improper motive in their competing for the same clients. See

TalentBurst, Inc. v. Collabera, Inc., 567 F. Supp. 2d 261, 269 (D. Mass.

2008) (“Advancement of one’s economic interest, however, is not an

improper motive”).    The court, however, is satisfied that the Amended

Complaint sufficiently alleges not simply competition, but competition by

underhanded means, notably the unfair advantage Dickhaut derived from

Attis’s espionage and the insight it provided into BioPoint’s prospective

client and consultant leads.    A misappropriation and exploitation of a

competitor's trade secrets undoubtedly qualifies by any stretch of the

imagination as an “improper means.” See United Truck Leasing Corp. v.


                                      5
Geltman, 406 Mass. 811, 817 (1990) (an improper means may include a

violation of a statute or a common-law rule); see also People’s Choice Mortg.,

Inc. v. Premium Capital Funding, LLC, 2010 WL 1267373, at *16 (Mass.

Super. Mar. 31, 2010) (soliciting customers using stolen documents

constitutes improper means). Because defendants’ arguments as to Count

VI are derivative of the preceding counts, they stumble for the same reasons.

     Finally, defendants complain of insufficient service of the Amended

Complaint. At the time BioPoint filed the Amended Complaint, defendants

had yet to enter an appearance. BioPoint served the Amended Complaint

under Fed. R. Civ. P. 5 rather than Rule 4. See Cryer v. UMass Med. Corr.

Health, 2011 WL 841248, at *1 (D. Mass. Mar. 7, 2011) (“Generally, service

of process of an amended complaint can only be accomplished under Rule 5

where: (1) the original complaint was properly served; and (2) the defendants

have appeared.” (emphasis in original)).      As evidenced by the docket,

defendants appeared within two weeks of the filing of the Amended

Complaint, immediately sought and obtained reciprocal (and expedited)

discovery, brought this motion to dismiss the Amended Complaint, and one

would think incurred no actual prejudice from what would strike a less

jaundiced observer as nothing more than a foot fault. Nonetheless, to avoid

any future unpleasantry, BioPoint is directed to, within 7 days of this Order,


                                      6
refile its Amended Complaint on the docket (now that defendants have

entered appearances). Defendants will have 14 days thereafter to answer.

                                  ORDER

     For the foregoing reason, Dickhaut and Catapult’s motion to dismiss is

DENIED. Attis’s motion to dismiss for improper venue is ALLOWED without

prejudice. Dickhaut and Catapult are to answer within 14 days of BioPoint

refiling its Amended Complaint.

                                  SO ORDERED.
                                  /s/ Richard G. Stearns
                                  UNITED STATES DISTRICT JUDGE




                                    7
